TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 21, 2014



                                     NO. 03-11-00298-CR


                                    Lionel Leal, Appellant

                                               v.

                                 The State of Texas, Appellee




         APPEAL FROM 421ST DISTRICT COURT OF CALDWELL COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court on March 23, 2011.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the court’s judgment. Therefore, the Court affirms the trial court’s judgment

of conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.